PER CURIAM. We address the propriety of a preliminary injunction..prohibiting the City of Groveland from- “recognizing the authority of George Rosario as the City of Groveland Mayor” due to his alleged status as a convicted felon. Although numerous issues challenging the order have been raised, including the failure to join Mr. Rosario as a party and the failure to' provide hitó notice of the hearing on the motion, we conclude as dispositive that injunctive relief is unavailable because of an adequate remedy at. law—application for a writ of quo warranto. See Swoope v. City of New Smyrna, 98 Fla. 1082, 125 So. 371 (Fla. 1929). Accordingly, we reverse the order under review and remand this cause for further proceedings.1  REVERSED AND REMANDED.' TORPY, WALLIS and LAMBERT, JJ., concur.  . After the' injunction was entered, the complaint-was amended to join Mr, Rosario and to seek a writ of quo warranto,